t c memo united_states tax_court thomas b benham petitioner v commissioner of internal revenue respondent docket no filed date thomas b benham pro_se clinton m fried for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined deficiencies in petitioner's federal income taxes of dollar_figure for and dollar_figure for and an accuracy-related_penalty under sec_6662 of dollar_figure for ‘unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure - - petitioner has conceded that he is not entitled to deduct attorney's_fees and legal costs associated with his divorce and that he may not deduct in state taxes paid in the issues remaining for decision are whether petitioner is entitled to deduct payments to his former wife as alimony and whether part of petitioner's underpayment_of_tax is due to negligence findings_of_fact petitioner resided in the state of georgia at the time the petition in this case was filed petitioner is an attorney he was married to his wife leslie benham from until their divorce became final in july of they have a son by petitioner had for several years provided leslie benham with about dollar_figure a month by check from his individual_account deposited into a joint checking account for the payment of household expenses the household expenses included groceries utilities and the mortgage payment on the marital residence in the spring of leslie benham threatened to file for divorce from petitioner petitioner however filed for divorce against leslie benham in may of a temporary agreement agreement prepared by leslie benham's attorney was signed by leslie benham and petitioner in july of the agreement included a provision for conditional joint use and possession of the marital residence the agreement granted leslie benham upon days' notice to petitioner exclusive use of the residence the agreement also provided for an alimony payment of dollar_figure a month to leslie benham contingent on her death and a payment by petitioner of dollar_figure a month in child_support both beginning date the agreement went on to provide in addition that petitioner would pay property taxes and insurance for the marital residence and that leslie benham would be responsible for paying the utility bills and would pay the monthly mortgage beginning with the amount due in august of during the interim between the filing of the divorce action in may and the signing of the agreement in july of petitioner and leslie benham discussed attempting to reconcile their marriage as an aid to their reconciliation efforts petitioner and leslie benham signed an agreement on date in which they both waived the defense of condonation in this action or any subsequent action except upon future notice the condonation agreement provided that it was not to be deemed a termination of any separation of the parties petitioner remained in the family residence throughout and most of during that time there were several periods of reconciliation followed by estrangement on several occasions leslie benham asked petitioner to vacate the marital residence q4e- it was leslie benham's belief during the entire period that she and petitioner were attempting a reconciliation of their marriage from july of through january of petitioner made the total monthly payments of dollar_figure provided for by the agreement out of the monthly payments she received under the agreement leslie benham continued to pay the same household expenses she had paid in preceding years in february of petitioner dismissed his divorce suit against leslie benham and at the same time entered into a third agreement with her in which the parties agreed to a division of the marital property in the event of a divorce leslie benham subsequently filed for divorce in and petitioner thereupon left the marital residence on his separate individual federal_income_tax returns for and petitioner deducted dollar_figure and dollar_figure respectively as alimony payments to leslie benham he also deducted state_income_tax paid in on his return for and attorney's_fees and legal costs associated with his divorce action on both year's returns opinion because petitioner and leslie benham resided in the same household in and in january of respondent maintains - - that petitioner is not entitled to deduct payments made to leslie benham under the temporary agreement as alimony petitioner argues that because the payments in guestion were made pursuant to a written_separation_agreement it does not matter that he and leslie benham resided in the same household while the payments were made sec_215 states that there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments defined in sec_71 paid during such individual's taxable_year whether petitioner's payments qualify for deduction therefore hinges on their meeting the definition of alimony contained in sec_71 sec_71 defines the term alimony_or_separate_maintenance_payment the term alimony_or_separate_maintenance_payment means any payment in cash if -- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse - - respondent points to the requirements of sec_71 c as disqualifying petitioner's payments from deductibility since in the case of individuals legally_separated under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse cannot be members of the same household in making his argument however respondent has failed to consider the effect of the regquirement under sec_71 a and the definition contained in sec_71 a payment may be alimony if it is a cash payment under_a_divorce_or_separation_instrument sec_71 a a divorce_or_separation_instrument can be any of three types a decree of divorce or separate_maintenance a written_separation_agreement or a decree requiring payments for support or maintenance other than a decree of divorce or separate_maintenance see sec_71 the separate household requirement of sec_71 c applies by its terms only to an individual legally_separated under a decree of divorce or of separate_maintenance respondent insists that the parties were never separated citing sec_1_71-1t q a-9 temporary income_tax regs fed reg date the regulation states that a dwelling_unit formerly shared by both spouses shall not be considered two separate households in the case of spouses legally_separated under a decree of divorce or separate - j- maintenance but respondent overlooks language in the very same provision that states if the spouses are not legally_separated under a decree of divorce or separate_maintenance a payment under a written_separation_agreement or a decree described in sec_71 c may qualify as an alimony_or_separate_maintenance_payment notwithstanding that the payor and payee are members of the same household at the time the payment is made petitioner argues and we agree that his payments were made under a written_separation_agreement the term written_separation_agreement is not defined by the code the legislative_history or applicable regulations 79_tc_340 leventhal v commissioner tcmemo_2000_92 keegan v commissioner tcmemo_1997_359 we have stated however that a written_separation_agreement is a clear written_statement of the terms of support for separated parties see 59_tc_97 it must be a writing that constitutes an agreement see 84_tc_809 affd per curiam without published opinion 800_f2d_260 4th cir an agreement requires mutual assent or a meeting of the minds see 90_tc_684 but a written_agreement does not have to be legally enforceable see richardson v commissioner tcmemo_1995_554 affd 125_f3d_551 7th cir it is sufficient that it was --- - entered in contemplation of a separation status and includes a statement of the terms of support bogard v commissioner supra pincite we find that the agreement between the petitioner and leslie benham was a written_separation_agreement and that petitioner's payments were made pursuant to the agreement we find that petitioner's payments’ to leslie benham characterized as alimony under the temporary agreement meet the requirements of sec_71 since the payments by petitioner are alimony they are deductible under sec_215 respondent has also determined that petitioner underpaid a portion of his income_tax due to negligence or intentional disregard of rules or regulations sec_6662 imposes a penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 respondent did not raise any issue concerning and the record does not reflect whether the payments by petitioner served to satisfy part of an obligation of petitioner with respect to the marital property we therefore do not reach that issue - the accuracy-related_penalty will apply unless petitioner demonstrates that there was reasonable_cause for the under- payment and that he acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer whether a taxpayer acted with reasonable_cause and good_faith depends on the pertinent facts and circumstances see mccallson v commissioner tcmemo_1993_528 sec_1_6664-4 income_tax regs petitioner must show that he was not negligent see 105_tc_324 petitioner explained at trial that he claimed on his return attorney's_fees and other litigation costs associated with his divorce action as miscellaneous deductions based on his literal reading of sec_212 governing expenses for the production_of_income he testified that he was in error when he made an inadvertent computation and deducted state taxes on his federal tax_return the record here shows that petitioner is a highly educated individual who has demonstrated some income_tax knowledge we find it unreasonable that petitioner an attorney would interpret literally a provision allowing the deduction of -- - expenses for the production_of_income to permit the deduction of legal expenses for his suit for divorce see 372_us_39 finding that expenditures attributable to litigating a divorce are personal regardless of the potential consequences upon the taxpayer's fortunes because the nature of the expense is determined by the origin and character of the claim nor do we accept his explanation for the deduction of his taxes in the wrong year as being with reasonable_cause and in good_faith we find that his explanations do not demonstrate an honest misunderstanding of fact or law that is reasonable in light of his experience knowledge and education we have considered the other arguments of the parties and they are either without merit or not necessary in view of our resolution of the issues in this case to reflect the foregoing decision will be entered under rule
